Case 1:18-cr-00601-PGG Document 514 Filed 08/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee en ee ee a a ee ee a i ee x
UNITED STATES OF AMERICA
ORDER
~v.-
Si 18 Cr. 601 (PGG)
ARGEMIRO ZAAPATA-CASTRO,
Defendant.
en ee a ee ee ee ee ee x

WHEREAS, with the consent of defendant Argemiro 4apata-
Castro, the defendant’s guilty plea allocution was taken before a
United States Magistrate Judge on March 16, 2020;

WHEREAS a transcript of the allocution was made and
thereafter was transmitted to this Court; and

WHEREAS, upon review of that transcript -- as
supplemented by the proceedings on August 16, 2021 -- this
Court has determined that the defendant entered the guilty
plea knowingly and voluntarily and that there was a factual

basis for the guilty plea,
Case 1:18-cr-00601-PGG Document 514 Filed 08/16/21 Page 2 of 2

IT IS HEREBY ORDERED that the defendant’s guilty plea is

accepted,
50 ORDERED.

Dated: New York, New York
August 16, 2021

/‘j A A

Pub 4 JotrAgher®
HONORABLE PAUL G. GARDEPHE
United States District Judge
Southern District of New York
